NO. 07-05-0349-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                    AUGUST 31, 2006

                          ______________________________

                             JESSE VASQUEZ, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

      FROM THE COUNTY COURT AT LAW NO. ONE OF LUBBOCK COUNTY;

              NO. 2004-490125; HONORABLE RUSTY B. LADD, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant Jesse M. Vasquez, following his trial by jury, appeals his conviction for

resisting arrest and his jury-imposed sentence of seven days in the Lubbock County Jail

and a fine of $2,000.00. We will affirm the judgment and grant counsel’s motion to

withdraw in the case.


       Appellant’s counsel has filed a brief stating that he has carefully reviewed the record

in this case and concludes there is no reversible error and that the appeal is frivolous. See
Anders v. California, 386 U.S. 738, 744-45 (1967). Counsel has also filed a motion to

withdraw in the case and, by letter, informed appellant of his right to file a pro se brief.

Johnson v. State, 885 S.W.2d 641, 646 (Tex.App.–Waco 1994, pet. ref’d). By letter dated

April 4, 2006, this court also notified appellant of his opportunity to submit a response to

the Anders brief and motion to withdraw filed by his counsel, granting him until May 4, 2006

to do so. This court’s letter also reminded appellant to contact his counsel if he needed

to review any part of the appellate record to prepare a response. Appellant filed a

response on May 3, 2006.


       We have independently examined the entire record in the case to determine

whether there are any non-frivolous grounds which might support the appeal. See Penson

v. Ohio, 488 U.S. 75 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).

We have found no such grounds. After reviewing the record before us, counsel’s brief, and

appellant’s response, we agree with counsel that the appeal is frivolous. See Bledsoe v.

State, 178 S.W.3d 824 (Tex.Crim.App. 2005).


       Accordingly, counsel’s motion to withdraw is granted and the judgment is affirmed.




                                          James T. Campbell
                                              Justice


Do not publish.




                                             2